Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Registration Statement on Form S-1 of Proguard Acquisition Corp. of our report dated April 16, 2012, relating to the balance sheets ofRandom Source, Inc. and Subsidiariesas of December 31, 2011 and 2010 and the related statements of operations, changes in shareholders' equity (deficit), and cash flows for the years ended December 31, 2011 and 2010.We also consent to the reference to us under the heading “Experts” in the prospectus which is a part of the Registration Statement. /s/ SHERB & CO., LLP SHERB & CO., LLP Boca Raton, Florida December 19, 2012
